UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 26, 2010 AUTHENTEC, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-33552 59-3521332 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Rialto Place, Suite 100, Melbourne, Florida 32901 (Address of Principal Executive Offices)(Zip Code) (321) 308-1300 (Registrant's telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On July 29, 2010, AuthenTec, Inc. (the “Company”) announced its financial results for the fiscal quarter ended July 2, 2010 and certain other information. A copy of this press release is attached hereto as Exhibit 99.1. The information contained in this Item 2.02 and Exhibit 99.1 attached hereto is being “furnished” and shall not be deemed “filed” for purposes of Section 18 of the Securities Act of 1934, as amended (the “Exchange Act”), nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 26, 2010, the Company’s Board of Directors appointed Lawrence J. Ciaccia, Jr., the Company’s current President, to the newly created position of President and Chief Operating Officer, effective immediately. On July 27, 2010, Gary R. Larsen gave notice to the Company that he would resign as the Company’s Chief Financial Officer, effective August 15, 2010. A copy of the press release announcing the appointment of Mr. Ciaccia as the Company’s President and Chief Operating Officer and the resignation of Mr. Larsen as the Company’s Chief Financial Officer is attached hereto as Exhibit 99.2. Item 5.07.Submission of Matters to a Vote of Security Holders The 2010 Annual Meeting of Stockholders of the Company was held on July 26, 2010.At the Annual Meeting, the Company’s stockholders (i) elected each of the persons listed below to serve as a director of the Company with terms to expire at the 2011 Annual Meeting, (ii) approved the adopted the Company’s 2010 Incentive Plan, and (iii) ratified the selection of PricewaterhouseCoopers LLP as the Company’s independent auditors for the fiscal year ending December 31, 2010. The results of the vote of the Company’s stockholders were as follows: Proposal 1:Election of Directors. For Votes Withheld Votes Nominees William Washecka Mathew P. Crugnale Chris Fedde Gustav H. Koven III F. Scott Moody There were 8,642,447 broker non-votes for each director on this proposal. -2- Proposal 2: Approval and Adoption of the 2010 Incentive Plan. For Votes Against Votes Abstentions There were 8,642,447 broker non-votes on this proposal. Proposal 3:Ratification of Selection of Independent Auditors. For Votes Against Votes Abstentions Item 9.01Financial Statements and Exhibits d) Exhibits: 99.1 Press Release dated July 29, 2010, regarding financial results. 99.2 Press Release dated July 29, 2010, regarding the appointment of Mr. Ciaccia as President and Chief Operating Officer and the resignation of Mr. Larsen as Chief Financial Officer. -3- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AUTHENTEC, INC. By: /s/Frederick R. Jorgenson Frederick R. Jorgenson Vice President, General Counsel and Dated: July 29, 2010 Secretary -4- INDEX TO EXHIBITS Exhibit No. Description Press Release dated July 29, 2010, regarding financial results. Press Release dated July 29, 2010, regarding the appointment of Mr. Ciaccia as President and Chief Operating Officer and the resignation of Mr. Larsen as Chief Financial Officer. -5-
